       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:18-CR-00258-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  PAVEL BABICHENKO,
  GENNADY BABITCHENKO,
  PIOTR BABICHENKO,
  TIMOFEY BABICHENKO,
  KRISTINA BABICHENKO,
  NATALYA BABICHENKO,
  DAVID BIBIKOV,
  ANNA IYERUSALIMETS,
  MIKHAIL IYERUSALIMETS,
  ARTUR PUPKO,

        Defendants.



                                 INTRODUCTION
      Before the Court is Defendant Gennady Babichenko’s Motion to Suppress

his statements made during a post-arrest interview. Dkt. 442. The motion is fully

briefed and ripe for the Court’s determination. After careful review of the briefing,

the Court finds there is no significant disputed factual issue relevant to resolution

of the motion. See United States v. Walczak, 783 F.2d 852, 857 (9th Cir.1986); see




MEMORANDUM DECISION AND ORDER - 1
       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 2 of 13




also United States v. Howell, 231 F.3d 615, 620–21 (9th Cir. 2000). Therefore, oral

argument is unnecessary, and the Court will decide the motion on the briefs. For

the reasons explained below, the Court will deny the motion.

                                 BACKGROUND
      Gennady Babichenko was sleeping in his home on the morning of August

22, 2018, when he was awakened by the sound of car doors closing outside. When

he answered knocking at his door, he was met by numerous law enforcement

officers. After his house was secured by the officers, he was escorted to the

upstairs of the house for an interview. There, Special Agent Joshua Culberson

provided the following Miranda advisement:

    CULBERTSON: Anyways, I have to read you your rights. We have to do it,

                       so I’m going to read this to you real quick. So before we ask

                       you any questions it is my duty to advise you of your rights.

                       You have the right to remain silent. Anything you say can be

                       used in court or other proceedings. You have the right to

                       consult an attorney before making any statements or

                       answering any questions. And you can have an attorney

                       present with you during questioning. You may have an

                       attorney appointed by the US Magistrate or the Court to




MEMORANDUM DECISION AND ORDER - 2
       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 3 of 13




                      represent you if you cannot afford one or otherwise obtain

                      one. And if you decide to answer questions now with or

                      without a lawyer, you still have the right to stop the

                      questioning at any time or to stop the questioning for the

                      purpose of consulting a lawyer. However, you may waive

                      the right to advice of counsel and the right to remain silent.

                      You may answer questions or make statements without

                      consulting a lawyer, if you desire. I just have to make sure

                      you understand what I said to you.

Dkt. 442-1 at 2.

      After Agent Culbertson finished reading Gennady the advisement, Special

Agent Christina Denning noted that, she “had the same thing in a form” and that he

needed to sign it.

     DENNING:         It’s just a statement of rights. So if you’re willing to talk to

                      us, willing to waive your rights, go ahead and print and sign.

     GENNADY:         So that’s waive [sic] my rights?

     DENNING:         Correct.

     CULBERTSON: Well, it just means that we can – we can talk to you.

     DENNING:         We can talk to you.




MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 4 of 13




    CULBERTSON: Uh-huh. You can – like I said, with the thing, you don’t have

                      to talk to us but you can stop talking any time you want to

                      and if you want to call a lawyer at any time, you can. This

                      just allows us to talk to you initially.

    GENNADY:          Okay.

    DENNING:          We can ask questions.

    CULBERTSON: Like I said, if you don’t feel comfortable, you can stop at

                      any time.

    GENNADY:          Can you actually ask me questions without me signing it?

    CULBERTSON: That’s – I don’t know what your policy –

    DENNING:          We can ask you questions but you don’t – no, we can’t. No.

                      I mean it’s pretty much done then.

    CULBERTSON: You can sign this an then you can just stop. If you don’t

                      want to talk, you don’t have to talk, right?

Dkt. 495-1 at 3.

    Gennady then informed the agents that he did not have his reading glasses,

declined the agents’ request to retrieve them and instead requested that the form be

read to him.

    DENNING:          Can you read it from there?




MEMORANDUM DECISION AND ORDER - 4
       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 5 of 13




     GENNADY:         Can you actually read it for me just –

     DENINNG:         Sure. Before we ask you any questions, it is my duty to

                      advise you of your rights. You have the right to remain

                      silent. Anything you say can be used against you in court or

                      other proceedings.

     GENNADY:         Yeah.

     DENNING:         You have the right to consult an attorney before making any

                      statement or answering any questions. You have the right to

                      an attorney present with you during any questioning.

     GENNADY:         Okay.

     DENNING:         If you cannot afford one, an attorney, one will be appointed

                      to you before any questions if you wish. If decide to answer

                      questions now – decide to answer questions now, you still

                      have the right to stop, just like Josh said, the questioning at

                      any time or to stop the questioning for the purpose of

                      consulting an attorney.

Id. at 3–4.

     Thereafter, Gennady asked for further clarification on the purpose of the

waiver form. Agent Denning read the statement directly above the signature line on




MEMORANDUM DECISION AND ORDER - 5
       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 6 of 13




the waiver form, explaining the nature of the waiver.

    GENNADY:          So do you want me to sign right here? What is this?

    DENNING:          So right there.

    CULBERTSON: It just says you understand (inaudible).

    DENNING:          Yeah. I’ve had the above statement of my rights read and

                      explained to me and I fully understand these rights. I waive

                      them freely and voluntarily without threat or intimidation

                      and without any promise of reward or immunity.

    GENNADY:          The only I mean problem I have is it says I waive my rights

                      freely and –

    CULBERTSON: But you can stop at any time you want. You do not have to

                      talk.

    DENNING:          Yeah.

    CULBERTSON: I understand what you’re – how you’re interpreting that but

                      it’s just saying that you’re willing to talk to us but if you

                      want to stop talking to us –

    DENNING:          Answer question –

    CULBERTSON: You can stop talking any time you want to.

    DENNING:          We can have a conversation about what’s going on. So print




MEMORANDUM DECISION AND ORDER - 6
        Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 7 of 13




                       there.

     CULBERTSON: You don’t have to answer at all.

Id. at 4.

       Gennady then signed the written Miranda waiver form, and proceeded to

answer the agents’ questions for about 90 minutes. See Dkt. 495-2 at 2.

                                LEGAL STANDARD

       In Miranda v. Arizona, the Supreme Court held that an individual subject to

custodial interrogation has the right to remain silent and to have counsel present

during questioning, and that the police must advise him of his rights before

questioning begins. 384 U.S. 436, 469–73 (1966). Custodial interrogation is

“questioning initiated by law enforcement officers after a person has been taken

into custody or otherwise deprived of his freedom of action in any significant

way.” Id. at 444. After being advised of his Miranda rights, an individual may

choose to waive those rights. Edwards v. Arizona, 451 U.S. 477, 484 (1981).

       However, if the individual invokes his right to remain silent “at any time

prior to or during questioning . . . the interrogation must cease.” Miranda, 384 U.S.

at 473–74. An invocation of the right to remain silent, like the right to counsel,

must be unambiguous. Berghuis v. Thompkins, 560 U.S. 370, 381–82 (2010).

       Law enforcement is not required to stop questioning if a defendant’s request




MEMORANDUM DECISION AND ORDER - 7
       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 8 of 13




for counsel is “ambiguous or equivocal in that a reasonable officer in light of the

circumstances would have understood only that the suspect might be invoking the

right to counsel.” Davis v. United States, 512 U.S. 452, 459 (1994). A defendant’s

request is to be “understood as ordinary people would understand [it].”

Connecticut v. Barrett, 479 U.S. 523, 529 (1987). Further, an individual’s

responses after invoking his rights “may not be used to cast retrospective doubt on

the clarify of the initial request itself,” but rather are relevant only to consider

whether he “waived the right he had invoked.” Smith, 469 U.S. at 98.

      Once the accused has invoked his Miranda rights, courts may only admit his

responses to further questioning upon a finding that he “initiated further

discussions with the police,” and “knowingly and intelligently waived the right he

had invoked.” Smith v. Illinois, 469 U.S. 91, 95 (1981). “[A] valid waiver of that

right cannot be established by showing only that he responded to further police-

initiated custodial interrogation even if he has been advised of his rights.”

Edwards, 451 U.S. at 484. Further, “[i]f the interrogation continues without the

presence of an attorney and a statement is taken, a heavy burden rests on the

government to demonstrate that the defendant knowingly and intelligently waived

his privileges.” Miranda, 384 U.S. at 475.




MEMORANDUM DECISION AND ORDER - 8
       Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 9 of 13




                                    ANALYSIS

      Here, there is no dispute that the interrogation was custodial and that

Gennady was entitled to a Miranda warning. The Defendant argues (1) he did not

knowingly, intelligently, and voluntarily waive his Miranda rights due to the

agents’ misleading statements, and (2) he unambiguously invoked his right to

remain silent.

      A.     Miranda Waiver

      The validity of a defendant’s Miranda waiver is determined by the totality of

the circumstances, including the background, experience, and conduct of the

accused. North Carolina v. Butler, 441 U.S. 369, 374 (1979). The Supreme Court

in Miranda did not create a precise formulation of the required warnings, nor a

“talismanic incantation” to satisfy the rule. California v. Prysock, 453 U.S. 355,

359 (1981). In determining the adequacy of a police officer’s Miranda warnings,

reviewing courts are not required to examine the warnings “as if construing a will

or defining the terms of an easement,” but simply by considering whether the

warning reasonably conveyed the suspect’s rights as required by Miranda.

Duckworth v. Eagan, 492 U.S. 195, 203 (1989) (holding a police officer’s

recitation of Miranda warnings was sufficient despite minor conflicting statements

because the warnings in their totality satisfied Miranda). If an inconsistent warning




MEMORANDUM DECISION AND ORDER - 9
      Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 10 of 13




is given, the burden is on the government to clarify the suspect’s rights. United

States v. San Juan-Cruz, 314 F.3d 394, 388–89 (9th Cir. 2002).

      Here, Gennady was twice orally informed of his Miranda rights. First

Culbertson read Gennady his rights, then Denning read the waiver form aloud upon

Gennady’s request. Gennady argues that both warnings were improper because of

the subsequent misleading statements made by the agents. Upon careful review of

the oral recording of the conversation between the agents and Gennady, the Court

finds the conversations that occurred between the parties after each warning were

not misleading, but rather, were provided to clarify Gennady’s concerns regarding

the nature of the waiver.

      Culbertson first explained to Gennady that the waiver allowed the agents to

begin questioning Gennady, meaning that he was initially waiving his right to

remain silent, but that he could still invoke his rights at any time during the

questioning. When Gennady again expressed confusion regarding the nature of the

waiver after the second reading of his rights, the agents clarified that the form

indicated Gennady was willing to answer their questions, but that he could stop the

questioning at any time, or choose not to respond. Culbertson repeatedly

emphasized Gennady maintained his right to stop the questioning at any point after

signing the waiver. Contrary to the Defendant’s arguments, the agents did not




MEMORANDUM DECISION AND ORDER - 10
      Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 11 of 13




muddy the two Miranda warnings by addressing Gennady’s questions.

      Further, Gennady is a college-educated businessman who understands the

English language. The agents did not threaten him, nor did he did not show any

signs of duress throughout the interrogation. He was properly informed of his

Miranda rights, signed a written waiver, and proceeded to answer the agents’

questions for over an hour. See United States v. Doe, 787 F.2d 1290, 1293 (9th Cir.

1985) (finding proper Miranda waiver where the defendant was told his Miranda

rights, signed a written waiver, showed no signs of distress, and conversed

coherently with the agent). For the foregoing reasons, Court finds Gennady

knowingly, intelligently, and voluntarily waived his Miranda rights.

      B.     Invocation of Right to Remain Silent

      The Defendant also argues that he unambiguously invoked his right to

remain silent by stating, “[t]he only problem I have it says I waive my rights

freely.” Dkt. 442-1 at 13. To invoke one’s Miranda rights, the invocation must be

unambiguous and unequivocal, such that a reasonable officer under the

circumstances would understand the accused was invoking his rights. See Jones v.

Harrington, 829 F.3d 1128, 1141 (9th Cir. 2016) (finding the suspect

unambiguously invoked his right to remain silent by stating “I don’t want to talk

no more”).




MEMORANDUM DECISION AND ORDER - 11
      Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 12 of 13




      Here, Gennady’s statement was not an unambiguous invocation of his right

to remain silent, but rather a question addressing his confusion about the nature of

the waiver. A reasonable officer under the circumstances would not find the

statement to be an unequivocal invocation of Gennady’s Fifth and Sixth

Amendment rights that required an immediate end to the questioning. Moreover,

though the Defendant claims Culbertson’s statement that he understood Gennady’s

“interpretation” suggests Culbertson acknowledged that Gennady was invoking his

rights, the statement was merely addressing Gennady’s concerns about the waiver.

Culbertson then explained again that the waiver just initially allowed the agents to

ask questions, and that Gennady could stop the questioning at any time. After this

explanation, Gennady did not ask any further clarifying questions or attempt to

invoke his rights in any way. He signed the waiver and proceeded to answer the

agents’ questions.

                                  CONCLUSION
      The Court finds that Defendant Gennady Babitchenko was properly

informed of his Miranda rights; knowingly, voluntarily, and intelligently waived

those rights; and did not unambiguously invoke his right to remain silent. For the

foregoing reasons, the Court will deny the Defendant’s Motion to Suppress.




MEMORANDUM DECISION AND ORDER - 12
    Case 1:18-cr-00258-BLW Document 593 Filed 07/16/20 Page 13 of 13




                               ORDER

    IT IS ORDERED that:

    1.   Defendant’s Motion to Suppress (Dkt. 442) is DENIED.



                                      DATED: July 16, 2020


                                      _________________________
                                      B. Lynn Winmill
                                      U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
